Exhibit 10.10

MARATHON PETROLEUM CORPORATION

POLICY FOR

RECOUPMENT OF ANNUAL CASH BONUS AMOUNTS

This Policy for Repayment of Annual Cash Bonus Amounts of Marathon Petroleum
Corporation, a Delaware corporation, or the “Corporation” shall apply to Annual
Cash Bonus Amounts paid to Executive Officers of the Corporation for payments
made in years beginning after 2011.

1. Purpose

The purpose of this Policy is to provide the Corporation with the right to
request and receive reimbursement of Annual Cash Bonus payments under the
circumstances set forth in this Policy.

2. Definitions

As used in this Policy, the following terms shall have the meanings herein
specified:

2.1 Annual Cash Bonus—shall mean each cash bonus amount paid to an Executive
Officer based upon corporate, organizational or individual performance.

2.2 Board of Directors—shall mean the Board of Directors of the Corporation.

2.3 Change in Control—shall have the same meaning as given to such term in the
Executive Change in Control Severance Benefits Plan.

2.4 Committee—shall mean the Compensation Committee of the Board of Directors.

2.5 Corporation—shall mean Marathon Petroleum Corporation, a Delaware
corporation. The term “Corporation” shall, subject to Section 3.4, include any
successor to Marathon Petroleum Corporation, or a corporation succeeding to the
all or substantially all of the business of Marathon Petroleum Corporation, by
merger, consolidation or liquidation or purchase of assets or stock or similar
transaction.

2.6 Executive Change in Control Plan—shall mean the Marathon Petroleum
Corporation Executive Change in Control Severance Benefits Plan, as amended from
time to time.

 

1



--------------------------------------------------------------------------------

2.7 Executive Officer—shall mean each individual who is an “executive officer”
of the Corporation for purposes of the Securities Exchange Act of 1934, as
amended, for the year for which the payment Annual Cash Bonus payment is earned.

2.8 Forfeiture Amount—shall have the meaning specified in Section 3.1 of this
Policy.

2.9 Policy—means this Policy for Repayment of Annual Cash Bonus Amounts.

2.10 Qualified Termination—shall have the meaning given such term in the
Executive Change in Control Plan.

3. Forfeiture

3.1 Forfeiture. Subject to Section 3.3, if (a) the Corporation is required,
pursuant to a determination made by the Securities and Exchange Commission or by
the Audit Committee of the Board of Directors, to prepare a material accounting
restatement due to the noncompliance of the Corporation with any financial
reporting requirement under applicable securities laws as a result of
misconduct, and the Committee determines that (1) an Executive Officer knowingly
engaged in the misconduct, (2) an Executive Officer was grossly negligent with
respect to such misconduct or (3) an Executive Officer knowingly or grossly
negligently failed to prevent the misconduct or (b) the Committee concludes that
an Executive Officer engaged in fraud, embezzlement or other similar misconduct
materially detrimental to the Corporation, the Corporation may require such
Executive Officer to pay to the Corporation an amount (the “Forfeiture Amount” )
up to (i) in the case of a forfeiture pursuant to clause (a) of this
Section 3.1, the sum of all Annual Cash Bonus amounts paid to the Executive
Officer for performance during each year covered by the financial restatement or
(ii) in the case of a forfeiture pursuant to clause (b) of this Section 3.1, all
Annual Cash Bonus amounts paid to Executive for performance during each year
during which such misconduct occurred. In each case, any Forfeiture Amount shall
be paid by the Executive Officer within sixty (60) days of receipt from the
Corporation of written notice requiring payment of such Forfeiture Amount.

3.2 Determination Binding. Except when otherwise specified in this Policy, the
Committee shall make all determinations required under Section 3.1 of this
Policy in its sole and absolute discretion, and such determinations shall be
conclusive and binding on all persons, including each Executive Officer and the
Corporation. No determination by the Committee with respect to any Executive
Officer shall in any way reduce or eliminate the Committee’s authority to apply
this Policy to any other Executive Officer.

 

2



--------------------------------------------------------------------------------

3.3 Committee Discretion Not to Require Payment or Maximum Payment.
Notwithstanding the foregoing provisions, the Committee has sole and absolute
discretion not to require payment of a Forfeiture Amount or to require payment
of an amount that is less than the maximum Forfeiture Amount described in
Section 3.1.

3.4 Effect of Change in Control. Notwithstanding the foregoing, this Policy
shall not be applicable following a Change in Control, nor shall this Policy be
applicable to an Executive Officer after the date on which such Executive
Officer experiences a Qualified Termination.

3.5 Effective Time. The provisions set forth in this Policy shall apply [only]
to Annual Cash Bonus payments earned for years beginning after 2009.

3.6 Non-Exclusive Remedy. This Policy shall be a non-exclusive remedy and
nothing contained in this Policy shall preclude the Corporation from pursuing
any other applicable remedies available to it, whether in addition to, or in
lieu of, application of this Policy.

4. Miscellaneous

4.1. Notice. For the purpose of this Policy, notices and all other
communications provided for in this Policy shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
Corporation at the address shown on its most recent Annual Report filed on Form
10-K or Quarterly Report filed on Form 10-Q with the Securities Exchange
Commission and to an Executive Officer at the most recent address which the
Corporation has on file for such Executive Officer.

4.2. Miscellaneous. No provision of this Policy may be amended, modified, waived
or discharged unless such amendment, waiver, modification or discharge is
approved by the Committee pursuant to a written resolution. In addition, any
amendment or modification (a) that will be effective retroactively and (b) that
will, or may, have a detrimental effect on an Executive Officer, must be agreed
to in writing by such Executive Officer. The validity, interpretation,
construction and performance of this Policy shall be governed by the laws of the
State of Texas.

4.3. Validity. The invalidity or unenforceability of any provision of this
Policy shall not affect the validity or enforceability of any other provision of
this Policy, which shall remain in full force and effect.

4.4. Claims and Arbitration. Any dispute or controversy arising under or in
connection with this Policy shall be settled exclusively by arbitration in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. Any such arbitration shall be held in Houston, Texas.

 

3



--------------------------------------------------------------------------------

4.5 LongTerm Incentive Awards. A grant agreement evidencing the grant of a
long-term incentive award to an Executive Officer shall, if the Committee so
determines, contain repayment provisions similar to those contained in this
Policy.

 

APPROVED:     /s/ Rodney P. Nichols       10/27/11 Rodney P. Nichols       Date
Vice President Human Resources and Administrative Services       Marathon
Petroleum Corporation      

 

4